     Case 1:19-cv-00258-DAD-EPG Document 30 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANGE INSURANCE ASSOCIATION,                      No. 1:19-cv-00258-NONE-EPG
      a Washington Corporation,
12
                          Plaintiff,
13                                                       JUDGMENT IN FAVOR OF GRANGE
              v.                                         INSURANCE ASSOCIATION
14
      NEHEMIAH JOEL PRICE, an individual,
15    and DOES 1-10, inclusive,
16                        Defendants.
17

18           The court, having found it appropriate to rule on plaintiff Grange Insurance Association’s

19   (“Grange”) Motion for Summary Judgment without oral argument pursuant to Local Rule 230(g), and

20   the evidence and issues presented having been fully considered and a decision having been duly

21   rendered (see Doc. No. 28),

22           IT IS ORDERED AND ADJUDGED that Grange’s motion for summary judgment, (Doc.

23   No. 16), is GRANTED, and declaratory judgment is hereby entered in favor of Grange and against

24   Nehemiah Joel Price that under the terms of the policy of insurance issued by Grange to Nehemiah

25   Joel Price, Grange does not owe a duty to defend its insured for the claims and allegations alleged in

26   the underlying action Mays, et al. v. Modesto Irrigation District, et al., Stanislaus County Superior

27   Court, Case No. CV-19-000056.

28   /////
                                                         1
     Case 1:19-cv-00258-DAD-EPG Document 30 Filed 10/05/20 Page 2 of 2

 1         Grange, as prevailing party, may recover its costs as allowable by law.

 2         The Clerk of Court is directed to assign a district judge to this case for the purposes of

 3   closure and then to CLOSE THIS CASE.

 4
     IT IS SO ORDERED.
 5

 6      Dated:   October 5, 2020
                                                       UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
